Citation Nr: 1032168	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  96-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's spouse, and his psychologist


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to December 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The Veteran and his psychologist testified before a hearing 
officer at the RO in November 1996.  The Veteran, his spouse, and 
his private psychologist appeared at a hearing before the 
undersigned in October 2003.  Transcripts of both hearings have 
been associated with the record. 

The case was remanded in April 2004 for development of the record 
and it was again remanded in January 2007 to confirm whether the 
Veteran's ship, the USS Monmouth County (LST 1032) came under 
enemy fire in 1966 of 1967 and to determine whether the Veteran 
has PTSD.  

The Veteran is service-connected for type II diabetes mellitus, 
rated 20 percent disabling and for an appendectomy scar, rated 
noncompensably disabling.  A November 2002 rating decision 
deferred adjudication of a claim for service connection for 
peripheral neuropathy and a claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU rating).  Those matters have not yet been 
adjudicated and are referred to the RO for consideration. 




FINDINGS OF FACT

1.  The Veteran experienced a fear of hostile military activity 
in that he experienced, witnessed, and was confronted with 
incoming artillery, small arms fire, and motor fire and witnessed 
combat on shore and between other ships while serving aboard the 
USS Monmouth County (LST 1032), and this stressor event is 
consistent with the circumstances of Veteran's service.    

2.  The Veteran's current diagnosis of PTSD is medically related 
to his in-service stressor event.

  
CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) 
and (f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service treatment records show that a January 1966 consultation 
report indicated that the Veteran had no mental or physical 
disease which would warrant separation through medical channels, 
but that he had a character and behavior disorder.   

The Veteran was determined to be psychiatrically normal upon 
discharge examination in December 1967. 

The Veteran has stated the when he was on the USS Monmouth County 
(LST 1032) in Vietnam, the ship came under mortar and rocket 
attack, as well as gunfire while in the Mekong River in Vietnam.   
He has indicated that the ship came under gunfire in February or 
March of 1967.  In March 2006, the service department verified 
that the ship delivered cargo in the Mekong Delta region.  

The service personal records show that the Veteran was not 
awarded any medals indicative of combat.  The Form DD 214 shows 
that his military occupation was general clerk.  The service 
personnel records show that he served on the USS Monmouth County 
(LST 1032) from December 1966 to December 1967.  A Command 
History for the USS Monmouth County (LST 1032) for the period of 
January 1, 1967 to December 31, 1967 indicates that the ship 
served in the war zone and expended 1,092 rounds of ammunition.  
Deck logs for the USS Monmouth County (LST 1032) for the period 
of January 1, 1967 to December 31, 1967 are also associated with 
the claims folder.  Service personnel records show that the 
Veteran left Vietnam on or about December 11, 1967.

Subsequent development yielded information indicating that the 
deck logs for 1967 did not document that the ship came under fire 
while in Vietnam in 1967.

The Veteran has reported that he was on guard duty when the ship 
was docked on shore.  He indicated that he witnessed battles on 
shore and combat between other ships.  He also reported that he 
was beaten by another serviceman and he reported seeing dead 
bodies.  The Veteran has stated that sometime from January to 
March 1967, while on shore patrol in Kaohsiung, Taiwan, he was in 
a physical altercation with a drunken sailor.  Also, on his 
flight home from Vietnam on a C-141, there was a stack of body 
bags.  He contends that he slept near the body bags and he was 
covered with body fluids from the dead bodies. 

The Veteran has also submitted multiple statements attesting to 
having been assaulted during service, having received inadequate 
treatment when he had a serious medical condition, and having 
heard others report of their brutal conduct in Vietnam.  

A March 1994 statement from a service comrade who served on the 
same ship as the Veteran when on the Mekong and Saigon Rivers 
reflects that the Veteran's duty station was on an exposed 
portion of the ship.  The service comrade stated that while they 
were never in an actual battle, they had come close to battle 
sites, and when on the Saigon River, had seen an on-going battle.  
One night, the Veteran had been attacked by another service 
member.  

April and November 1994 reports reflect that the opinion of a 
private psychologist, E.R.T., Ph.D., was that the Veteran had 
PTSD augmented by or followed by a serious organic brain disorder 
or a borderline personality disorder, or both.  The psychologist 
indicated that despite the Veteran's never having actually been 
involved in combat, his condition could clearly be related his 
experiences in Vietnam.  

A May 2002 evaluation by private psychologist reflects a 
diagnosis of PTSD.  The diagnosis was based on "exposure to war 
and constant perceived threat of death and/or great bodily harm."  

In June 2002 treatment record, a VA clinical psychologist 
reported that the Veteran had combat-related PTSD.  However, 
other noncombat-related stressors were also reported. 

Statements dated in October 2003 and July 2004 from another 
service comrade attest that in Vietnam the ship upon which he and 
the Veteran served had come under enemy fire.  

In July 2005, a VA Staff Psychologist reported that the Veteran 
had PTSD as a direct result of his Vietnam service.  The Veteran 
reported having been fired upon while aboard his ship in Vietnam.  
He had traveled on a transport plane load with bodies in bags and 
bodily fluids had leaked out.  He had received inadequate 
treatment for appendicitis. 

In a February 2006 statement, another service comrade stated that 
he and the Veteran had been attacked in a Taiwanese bar.  He had 
heard that the Veteran had been attacked while in his own rack 
while onboard ship by a drunken sailor.  On a plane ride back 
home, he and the Veteran had listened to the gruesome stories of 
another soldier who had taken human teeth as souvenirs and had 
shown them to the Veteran.  

On VA examination in April 2006, the Veteran's claim file was 
reviewed in detail.  The Veteran's stressors, combat and non-
combat, were related.  He had received treatment for PTSD.  After 
a mental status examination, the diagnoses were chronic PTSD and 
major depression.  It was noted that the Veteran had strong 
narcissistic personality traits and some borderline traits.  It 
was commented that he had experienced or witnessed events 
involving threat of death or serious injury with a response of 
intense fear, helplessness or horror.  He re-experienced these 
events in the form of nightmares and flashbacks.  His symptoms 
were related to his military service and traumatic experiences 
therein but there was also a significant contribution from 
childhood abuse.  However, the examiner opined that the Veteran's 
PTSD was definitely related to inservice stressors and he had no 
postservice stressors.  The VA examiner concluded that it was at 
least as likely as not that the Veteran's major depression was 
definitely related to his military experience, although also 
related to his history of childhood abuse.  The Veteran had 
characterological traits, which were likely present prior to 
service, but it was likely that they contributed to his 
vulnerability to the stresses of trauma. 

In June 2006, a VA psychologist summarized the Veteran's 
treatment for PTSD.  The Veteran had believed during service that 
he had been about to die because he had received inadequate care 
for his appendicitis in that he had been placed in a small room 
and left alone for an extended period of time.  At that time he 
had been exposed to other soldiers who were seriously injured.  
The VA psychologist reported that it was well documented that 
exposure to the dead, dying, and wounded were significant 
stressors capable of causing psychological trauma.  The diagnoses 
were PTSD, as a result of his Vietnam service, as well as 
borderline and narcissistic personality disorders.  It was the 
psychologist's opinion that childhood abuse (such as suffered by 
the Veteran) made one more susceptible to being traumatized as an 
adult as the individual was less able to cope with the intense 
emotions engendered by traumatic events.   

On VA psychiatric examination in November 2008, the examiner 
reviewed the Veteran's lengthy claim file and conducted an 
interview for a period of about two hours.  The Veteran reported 
having been in a combat setting in Vietnam on occasions because 
there was often gunfire along the shore and you couldn't tell who 
they were shooting at.  He was particularly vulnerable because he 
was required to sit in an elevated observation area and the boat 
was ill-prepared to return fire.  He reported having been shot at 
on at least one occasion and, with the assistance of a fellow 
service member, he had narrowed the time frame for this incident 
to a one or two month period in early 1967.  

After a mental status examination, the diagnoses were chronic 
PTSD, recurrent major depressive disorder currently in remission, 
and narcissistic and borderline traits.  The examiner concurred 
with the opinion of the April 2006 VA examiner that the Veteran 
had PTSD based on the presence of symptoms in all three clusters.  
His stressors were unusual in that most were not life-threatening 
and most of them caused him to fell "sick" rather than 
intensely frightened or horrified.  However, these events 
appeared sufficiently traumatizing to him at the time and 
continued to be a focus of his PTSD symptoms.  Also, a person 
with narcissistic traits might find it difficult to acknowledge 
feeling intense fear and might prefer a more stoic term for his 
feelings.  He was not in treatment for depression but there was a 
considerable overlap between the symptoms of PTSD and those of 
depression.  However, it was difficult to make a compelling case 
for active major depression in a person with an established 
diagnosis of PTSD.  Thus, a diagnosis of major depression was not 
made at the current time, although the Veteran may have 
experienced such an affective disorder from time to time.  
However, it seemed at least as likely as not that his depression 
had some relationship to his service career and subsequent PTSD.  

Principles Governing Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  A showing of inservice 
chronic disease requires evidence of (1) a sufficient combination 
of manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  A showing of continuity of symptoms is not required 
when disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Developmental defects, such as personality disorders which are 
characterized by developmental defects or pathological trends in 
the personality structure manifested by a lifelong pattern of 
action or behavior, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  See 
also Johnson v. Principi, 3 Vet. App. 448, 450 (1992).  

Service connection for PTSD requires the presence of three 
elements: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and a 
claimed in- service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2003).  With respect to the third element, 
if the evidence shows that the veteran engaged in combat and he 
is claiming a combat related stressor, no credible supporting 
evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 
(1994).  However, a veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat stressor.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

Together, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not 
create a statutory presumption that a combat veteran's alleged 
disease or injury is service-connected but considerably lighten 
the burden of proving the allegation by creating a three-step 
sequential analysis.  First, whether the veteran has submitted 
"satisfactory [italics added] lay or other evidence," and, 
secondly, whether such evidence is "consistent with the 
circumstances, conditions, or hardships of service."  Neither 
the first nor the second steps require a weighing of the lay 
evidence with contrary evidence and if the first two steps are 
met, a rebuttable factual presumption, not a legal presumption, 
of service connection arises which shall be accepted unless, 
under the third step, the presumption is rebutted by "clear and 
convincing evidence to the contrary."  It must be determined 
whether the lay evidence standing alone, and not weighed against 
other evidence, is credible and "consistent with the 
circumstances, or hardships" of service.  It is only in the 
third step (determining whether there is 'clear and unmistakable 
evidence' to rebut the factual presumption) that contrary 
evidence (e.g., a negative separation examination report) comes 
into play, with a weighing of the lay against the contrary 
evidence to determine the probative value of each.  Satisfactory 
evidence is credible evidence that would allow a reasonable fact-
finder to conclude that the disability was incurred or aggravated 
in combat.  Collette v. Brown, 82 F.3d 389, 392-94 (Fed.Cir. 
1996).  See also 38 C.F.R. § 3.304(f)(1).  

Under 38 U.S.C.A. § 1154(b) "satisfactory evidence" is 
"credible evidence" or that "which is plausible or capable of 
being believed.  Once satisfactory evidence has been presented, 
the lay evidence prevails unless "clear and convincing" 
evidence demonstrates that the injury did not occur in service.  
Caluza v. Brown, 7 Vet. App. 498, 509 and 511 (1995).  

In determinations of whether documents submitted are 
"satisfactory," consideration may be given to internal 
consistency, facial plausibility, and consistency with other 
evidence of records.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 



Analysis

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor 
related to prisoner-of-war (POW) experience) and (f)(4) (stressor 
of in-service personal assault) were renumbered, respectively as 
(f)(4) and (f)(5), and a new (f)(3) was added which reduces the 
evidentiary burden of establishing a stressor when it is related 
to a fear of hostile military or terrorist activity.  See 75 
Fed.Reg. 39843 through 39852 (July 13, 2010). 

This final rule applies to an application for service connection 
for PTSD that is received by VA on or after July 12, 2010; or was 
received by VA before July 12, 2010 but has not been decided by a 
VA regional office as of that date; or is appealed to the Board 
on or after July 12, 2010; or was appealed to the Board before 
July 12, 2010 but has not been decided by the Board as of that 
date; or is pending before VA on or after July 12, 2010, because 
the Court of Appeals for Veterans Claims (Veterans Court) vacated 
a Board decision on the application and remanded it for 
readjudication.  See 75 Fed.Reg. 39843 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror. 

75 Fed.Reg. 39843, 39852 (July 13, 2010).  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service 
connection can be granted for PTSD if the evidence demonstrates a 
current diagnosis of PTSD (rendered by an examiner specified by 
the regulation); an in-service stressor consistent with the 
places, types, and circumstances of service (satisfactorily 
established by lay testimony) that has been medically related to 
the Veteran's fear of hostile military or terrorist activity by a 
VA psychiatrist or psychologist, or one contracted with by VA; 
and the Veteran's PTSD symptoms have been medically related to 
the in-service stressor by a VA psychiatrist or psychologist, or 
one contracted with by VA.  

The Board finds that the amended provisions of 38 C.F.R. 
§ 3.304(f)(3) have been met and the Veteran's lay testimony alone 
may establish the occurrence of the stressor event.  

In the present case, the evidence shows that while serving in 
Vietnam aboard the USS Monmouth County (LST 1032), the Veteran 
was in fear of his life from hostile enemy action and he 
witnessed hostile enemy action.  The Veteran stated that when he 
was on the USS Monmouth County (LST 1032) in Vietnam, the ship 
came under mortar and rocket attack, as well as gunfire while in 
the Mekong River in Vietnam.  He has indicated that the ship came 
under fire in February or March of 1967.  See the Veteran's 
testimony at the hearing before the Board in October 2003.  

The Veteran's claimed stressor event is consistent with the 
places, types, and circumstances of the Veteran's service.  The 
service personnel records show that he served on the USS Monmouth 
County (LST 1032) from December 1966 to December 1967.  A Command 
History for the USS Monmouth County (LST 1032) for the period of 
January 1, 1967 to December 31, 1967 indicates that the ship 
served in the war zone and expended 1,092 rounds of ammunition.  
In March 2006, the service department verified that the ship 
delivered cargo in the Mekong Delta region.  The Dictionary of 
American Naval Fighting Ships from the Naval Historical Center 
indicates that the USS Monmouth County (LST 1032) participated in 
the Vietnamese Counteroffensive Phases II and III and the ship 
was awarded 11 battle stars for its service in Vietnam.    

The Veteran's stressor events of coming under enemy fire while 
aboard the ship and witnessing combat between other ships and on 
shore are consistent with the places, types, and circumstances of 
service aboard the USS Monmouth County (LST 1032).  

The Veteran also submitted statements from service comrades which 
corroborate the stressor event of coming under enemy fire.  A 
March 1994 statement from a service comrade, who served on the 
same ship as the Veteran when on the Mekong and Saigon Rivers, 
reflects that the Veteran's duty station was on an exposed 
portion of the ship.  The service comrade stated that while they 
were never in an actual battle, they had come close to battle 
sites, and when on the Saigon River, had seen an on-going battle.  
Statements dated in October 2003 and July 2004 from another 
service comrade attest that in Vietnam, the ship upon which he 
and the Veteran served had come under enemy fire.  

The Board finds that the Veteran's stressor events of coming 
under enemy fire while aboard the ship and witnessing combat 
between other ships and on shore are consistent with the places, 
types, and circumstances of his service.  The Board finds that 
Veteran's statement to be credible and consistent with his 
service aboard a brown water ship such as the USS Monmouth County 
(LST 1032).  The Board finds that the amended provisions of 
38 C.F.R. § 3.304(f)(3) apply and the Veteran has established the 
occurrence of the event with his lay testimony.  Also, as noted 
above, the Veteran has submitted statements from service comrades 
who corroborate this stressor events aboard the USS Monmouth 
County (LST 1032).  

There is no clear and convincing evidence establishing that the 
stressor events did not occur.  While searches of the deck logs 
and command history for 1967 for the USS Monmouth County (LST 
1032) did not document enemy attacks, this in and of itself is 
not clear and convincing evidence to the contrary.  The evidence 
from the command history and deck logs does not contradict 
reports from the Veteran that he witnessed combat between other 
ships and on shore.  Further, the Veteran's fear of hostile 
military activity while serving aboard the USS Monmouth County 
(LST 1032) is consistent with the circumstances and type of 
service of that ship.  

There is medical evidence from a VA psychologist which confirms 
that the claimed stressor is adequate to support the diagnosis of 
PTSD.  The evidence clearly establishes a current diagnosis of 
PTSD and a medical link between the claimed stressor events of 
service aboard the USS Monmouth and the diagnosis of PTSD.  See 
the medical opinions by Dr. R.G. dated in July 2005 and April 
2006.  

The Board notes that Dr. R. G. is the Veteran's treating 
psychologist.  VBA Fast Letter 06-03 acknowledges that, '[t]o 
maintain the integrity of the patient-provider relationship, it 
is preferable that a veteran's treating health care provider not 
perform the C&P examination,' and advises that, when an 
adjudicator requests a mental disorder examination or opinion, 
the adjudicator 'specify that the veteran's treating health care 
provider should not perform the examination if possible'."  
75 Fed. Reg. 39843, 39848 (July 13, 2010).  The Board notes that 
the medical opinions in question were rendered before the 
amendments to 38 C.F.R. § 3.304(f) were made and the amendments 
do not prohibit consideration of such evidence.   

In the medical opinions, Dr. R.G., the VA psychologist, noted the 
Veteran's stressor events of coming under enemy fire while aboard 
the USS Monmouth.  The VA psychologist indicated the psychologist 
testing, including the Mississippi Scale for Combat Related PTSD, 
the Keane PTSD Subscale of the MMPI-2, and the National Center 
PTSD checklist, were consistent with a diagnosis of PTSD based 
upon DSM-IV criteria.  The VA psychologist indicated that the 
Veteran's PTSD symptoms included repeated, disturbing memories, 
thoughts, or images of stressful military experiences; repeated, 
disturbing dreams of stressful military experiences; suddenly 
acting or feeling as if stressful military experiences were 
happening again; feeling very upset when reminded of stressful 
military experiences; having physical reactions when reminded of 
stressful military experiences; loss of interest in activities; 
feeling cut off from people or emotionally numb; and feeling 
jumpy or easily startled.  The VA psychologist related the 
Veteran's PTSD to the Veteran's service in Vietnam including the 
stressor events of coming under enemy fire.  

Thus, with the favorable resolution of doubt, the Veteran meets 
the criteria for service connection for PTSD, and the claim for 
service connection for PTSD is granted.    

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claim.  As the claim for 
service connection for PTSD is resolved in the Veteran's favor, 
further discussion of VCAA compliance is not required.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


